ORDER

PER CURIAM.
Shelton Eaves, defendant, appeals the judgment entered upon a jury verdict convicting him of assault in the first degree pursuant to Section 565.050 RSMo 1996 and armed criminal action pursuant to Section 571.015 RSMo 1996 for which he was sentenced as a prior and persistent offender to two consecutive terms of twenty-five years imprisonment. Additionally, defendant ap*919peals the denial of his Rule 29.15 motion without an evidentiary hearing.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the basis for this order. The judgment is affirmed pursuant to Rules 30.25(b) and 84.16(b).